Citation Nr: 1636265	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-11 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1969, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss had its onset during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran attributes his bilateral hearing loss to acoustic trauma incurred in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the Veteran's November 2009 VA audiological examination demonstrates hearing loss for VA purposes.  38 C.F.R. § 3.385.  Thus, the first element of service connection is established.

Regarding the second element of service connection, in-service disease or injury, the Veteran has reported in-service acoustic trauma secondary to his military job as a canvas and webbing repairman, to include routine exposure to noise from tanks, artillery and sewing machines.  See November 2009 VA examination.  His DD Form 214 indicates that his military occupational specialty (MOS) was canvas repairman.  The Board finds the Veteran's report of excessive noise exposure during active duty consistent with the circumstances of his service and MOS.  See 38 U.S.C.A. § 1154(a).  Thus, an in-service injury (acoustic trauma) is shown.

Regarding the final element, nexus, against the claims is the opinion of the November 2009 VA examiner.  However, the examiner's negative opinion is inadequate, as it relies solely on "normal" hearing at separation as support for the conclusion that hearing loss is not related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, the Board finds this opinion to be of no probative value.  

The only other competent opinion of record is that of the February 2009 VA audiologist, who stated that it was as likely as not that a portion of the Veteran's hearing loss could have been caused by the noise exposure sustained in service.  The opinion was based on a review of the Veteran's DD Form 214, showing his MOS of canvas repairman and the Veteran's reported history of firing weapons and artillery in Vietnam with no significant occupational noise exposure after service.  Moreover, the Board emphasizes that the RO has already awarded service connection for tinnitus associated with in-service noise exposure.

Therefore, based on the Veteran's current diagnosis of bilateral hearing loss, his competent and credible reports of noise exposure in service, the February 2009 positive nexus opinion from a VA audiologist, and the fact that the Veteran's tinnitus, which is noted in the record as a symptom associated with hearing loss, is already service-connected, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The October 2009 VA examiner's findings are unclear, as he determined the Veteran's "ocular complaint of episodic blurred vision is partially a result of his d[iabetes] m[ellitus] (although there is no evidence of diabetic retinopathy [in either eye] at this time), refractive error/presbyopia [either eye], k[eratoconjunctivitis] sicca [either eye], and glaucoma [either eye]."  Moreover, he recommended a Humphrey visual field test, which has not yet been conducted.  Accordingly, on remand, a new VA examination is warranted to determine the nature and etiology of any current eye disability.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.  

The examiner is requested to:

(a)  Provide a Humphrey visual field test, as recommended by the October 2009 VA examiner.  If the examiner determines that the test is unnecessary, the examiner should provide a full rationale supporting this conclusion.

(b)  Diagnose all eye disabilities.

(c)  For each eye disability diagnosed, opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability:

(1) had its onset in or is otherwise related to service, to include conceded herbicide exposure therein;
(2) is caused by his service-connected diabetes mellitus type II; or
(3) is aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected diabetes mellitus type II.

In responding to questions (c)(2) and (c)(3), please address the October 2009 VA examiner's opinion that the Veteran's ocular complaint of episodic blurred vision was partially a result of his diabetes mellitus.

A complete rationale must be provided for each opinion.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


